Citation Nr: 1617704	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-23 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Competency to handle disbursement of funds. 

2.  Entitlement to a rating in excess of 60 percent for residuals of injury to the pancreas and duodenum. 

3.  Entitlement to a rating in excess of 20 percent for recurrent renal and ureteral calculus. 

4.  Entitlement to special monthly compensation based on the need for aid and attendance of another person. 

5.  Entitlement to service connection for liver disease with cirrhosis. 

6.  Entitlement to service connection for essential tremors of the upper extremities. 

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2011, June 2011, and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's spouse testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2015.  The Veteran was unable to travel to the hearing.  A transcript of the hearing is associated with the claims file.  On the record during the hearing and in writing, the Veteran withdrew the appeal of competency to handle disbursement of funds.  38 C.F.R. § 20.204 (2015).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  During the May 2015 Board hearing and in writing, after certification of the appeal to the Board but prior to the promulgation of a final decision, the Veteran withdrew the appeal of competency to handle funds.  

2.  In February 2016, the VA received a state Certificate of Death indicating that the Veteran died in January 2016. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of competency to handle funds are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the remaining claims at this time.  38 U.S.C.A. § 7104(a) (West 2014);
 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the Board hearing and in writing in May 2015, the Veteran indicated that he withdrew the appeal of the issue of competency to handle funds.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

Unfortunately, the Veteran died during the pendency of the appeal.  Specifically, in February 2016, VA received a copy of a state Certificate of Death indicating that the Veteran died in January 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 
§ 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. 
§ 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).








	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of competency to handle funds is dismissed. 

The appeal of the remaining claims is dismissed.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


